United States Court of Appeals
                                                                                   Fifth Circuit

                     IN THE UNITED STATES COURT OF APPEALS
                                                                                 F I L E D
                                                                                  May 20, 2005
                                 FOR THE FIFTH CIRCUIT
                                 _____________________
                                                                            Charles R. Fulbruge III
                                      No. 04-51389                                  Clerk
                                 _____________________

UNITED STATES OF AMERICA

                        Plaintiff - Appellee
                         v.
AUDOMAR GARCIA-GUERRERO also known as, Jose Esquivel
                        Defendant - Appellant



                           ---------------------
           Appeal from the United States District Court for the
                    Western District of Texas, El Paso
                           ---------------------


Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*




       IT IS ORDERED that the Appellee’s unopposed motion to vacate

the sentence is GRANTED.



       IT IS FURTHER ORDERED that the Appellee’s unopposed motion

to remand to District Court for resentencing in light of the

Supreme Court’s opinion in Booker and this Court’s opinion in


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
Mares is GRANTED.



     IT     IS   FURTHER    ORDERED   that   the   Appellee’s      unopposed

alternative motion to extend time to file the Appellee’s brief

until     fourteen   (14)   days   from   the   Court’s   denial    of   the

Appellee’s motion to vacate and remand is MOOT.